GAUDIN, Judge.
Appellants-plaintiffs Mr. and Mrs. Glenn Mefferd filed suit in the district court against Avondale Industries, Inc. because Mr. Mefferd’s sensitive back condition, known to Avondale because of a preem-ployment physical, was not revealed to him. Mr. Mefferd was hurt lifting a heavy object.
The Mefferds contend that they stated a cause of action under intentional tort. They also allege that the negligence of Avondale predated Mr. Mefferd’s actual employment. Nonetheless, Avondale’s exception of no cause of action was maintained. This appeal ensued.
We reverse, being of the opinion that the holding in Dornak v. Lafayette General Hospital, 399 So.2d 168 (La.1981) creates enough of an issue in the Mefferds’ case to require a trial. If a prospective employer requires a preemployment physical, a duty is owed to the prospective employee, who is eventually hired, to disclose a potentially harmful medical condition.
We remand to the 24th Judicial District Court for further proceedings with Avon-dale to bear costs of this appeal.
REVERSED AND REMANDED.